Citation Nr: 1146229	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-41 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for Usher syndrome, manifested by hearing loss, to include as secondary to the Veteran's service-connected retinitis pimentos.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 31, 2010.

3.  Entitlement to an initial rating in excess of 70 percent for the Veteran's retinitis pimentos based on visual field impairments, prior to March 31, 2010.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss (Usher's syndrome), as well as a TDIU.  In November 2008 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

Here, the Board has recharacterized the issues on appeal.  

With respect to the service connection claim, through his Board hearing testimony, the Veteran clarified that he seeks service connection for bilateral hearing loss, which he believes is due to Usher syndrome, which he believes is secondary to his service-connected retinitis pimentos.  As hearing loss is a symptom of an underlying condition which the Veteran believes is related to his retinitis pimentos, the issue has been recharacterized to accurately reflect the Veteran's contentions.  

With respect to the TDIU claim, in a July 2010 rating decision, a 100 percent rating has been assigned for the Veteran's retinitis pimentos based on visual field impairments, effective March 31, 2010.  This rating action renders moot the Veteran's claim for TDIU after March 31, 2010.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court)  in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Here, however, as the RO also granted the Veteran a SMC in the July 2010 rating decision, there remains no basis for further consideration of the Veteran's entitlement to TDIU after March 31, 2010.  As such, the issue has been recharacterized as involving the Veteran's entitlement to a TDIU prior to March 31, 2010 only.

For the reasons expressed below, the matters on appeal-along with the claim for an initial rating in excess of 70 percent for retinitis pimentos, for which the Veteran has completed the first of two actions required to place this matter in appellate status-are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

At the outset, the Board finds that further development of the claim for service connection for Usher syndrome, manifested by hearing loss, is warranted.  

Here, the Veteran contends he suffers from bilateral hearing loss which is due to Usher syndrome, which is secondary to his service-connected retinitis pimentos.  He does not contend, and his service treatment records do not support, that either Usher syndrome or hearing loss arose in service.  

In September 2007, the Veteran underwent VA examination to obtain a medical opinion as to the etiology of the Veteran's disability.. However, the examiner indicated that he was unable to provide an opinion without the results of further, specialized testing.  Specifically, the examiner indicated that confirmation of a diagnosis of Usher syndrome requires genetic testing, which had not yet been conducted.  The examiner indicated that if the Veteran does, in fact, have Usher syndrome, then his hearing loss and retinitis pimentos are likely related to it.  

Subsequent to the VA examination, genetic testing for Usher syndrome was approved by the VA Medical Center (VAMC) in West Haven, Connecticut, in May 2009.  Thereafter, in February 2010, the Veteran submitted a medical report from the Massachusetts Eye and Ear Infirmary at Harvard Medical School reflecting a diagnosis of hearing loss possibly associated with Type II or Type III Usher syndrome.  However, it still does not appear that the necessary genetic testing has yet been accomplished.  The information that will be generated by this testing is required for the resolution of the claim, and as such, the testing must be performed.  Furthermore, following the completion of the genetic testing, the RO should obtain a medical opinion-based on full consideration of the laboratory results and Veteran's documented medical history and assertions, and supported by clearly-stated rationale-to resolve the claim for  service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically as regards the medical opinion to be obtained, the Board notes that the September 2007 VA examiner identified Usher syndrome as a hereditary disorder, classified as Type I, Type II or Type III based on the severity and type of symptoms (with Type I being the most severe).  The Board points out that congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Hence, in this case, the examiner must addresses whether the Veteran's hereditary Usher syndrome was aggravated (i.e., permanently worsened beyond natural progression) by the Veteran's service.

Particularly as regards the claim for a TDIU, the Board points out that, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  The  Board finds that development of the TDIU claim is warranted, as well.  

Prior to March 31, 2010, the Veteran was awarded an initial 70 percent rating from the August 2, 2002 effective date of the award of service connection for retinitis pimentos based on visual field.  Hence, the percentage requirements of 4.16(a), for consideration of a schedular TDIU, a met.  However, the record does not include a medical opinion addressing whether, prior to March 31, 2010, the Veteran was rendered unemployable solely as a result of his service-connected disabilities, and such an opinion is needed to resolve the TDIU claim remaining on appeal..  See 38 U.S.C.A. § 5103A; (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo examinations,  by appropriate physicians, at a VA The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may have adverse consequences on the outcome of his claim(s).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VAMCs in  Newington and West Haven.  While the claims file currently includes treatment records dated up to May 2010, more recent treatment records from one or both of these facilities may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Newington and West Haven VAMCs any outstanding records of evaluation and/or treatment of the Veteran since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Documents of record also indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The Board points out that, although the Veteran contends that his Usher syndrome is secondary to his service-connected retinitis pimentos, he has not been afforded the proper notice for a secondary service connection claim.  As such, the letter should also inform the Veteran of the information and evidence necessary to substantiate his claim for secondary service connection for Usher syndrome.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of  all evidence added to the record since the September 2009 SOC 

As a final matter, the Board points out that, in a November 2005 rating decision, the RO awarded service connection for the Veteran's retinitis pimentos and assigned a 30 percent rating.  The Veteran was furnished notice of this rating decision in December 2005.  Thereafter, in December 2005, the Veteran filed an NOD with this rating decision.  Subsequently, the Veteran's initial rating was increased to 70 percent.  However, the 70 percent rating awarded from August 2002 was not the  maximum rating available for the disability, and the claims file does not reflect any expression of satisfaction with the initial 70 percent.  However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claims for an initial rating for the Veteran's retinitis pimentos in excess of 70 percent based on visual field impairment, prior to March 31, 2010, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-on the matter identified above, within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Newington and West Haven VAMCs all outstanding pertinent records of evaluation and/or treatment of the Veteran, dated since May 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  The RO should afford the Veteran the previously-authorized genetic testing required to diagnose or rule out the presence of Usher syndrome.  In this regard, note that such testing was authorized to be conducted at Yale by the West Haven VAMC in May 2009.    

7.  After completion of the genetic testing directed in paragraph 6, the Veteran should be scheduled for a VA examination in connection with the matters of Usher's syndrome/hearing loss, by an appropriate physician, at a VA medical facility,  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

If the genetic testing reveals current Usher syndrome, a congenital disease, the physician should render an opinion, based on full consideration of the record, and consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability that the disease was aggravated (permanently worsened beyond natural progression), by military service or by service-connected retinitis pimentos.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the genetic testing does not reveal current Usher syndrome, the examiner should provide an opinion, based on consideration of the record, and consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's current hearing loss had its onset in or is otherwise medically- related to service,.  

The examiner should set forth all examination findings, along with the complete rationale for conclusions reached, in a printed (typewritten) report.

8.  The RO should also arrange for the Veteran to undergo VA examination, by an appropriate  physician, to address the matter of his entitlement to a TDIU prior to March 31, 2010.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.
In particular, the examiner should comment on the functional effects of each service-connected disability on the Veteran's ability to perform the physical and/or mental acts required for employment.

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that at any point pertinent to the December 2006 claim for increase, and prior to March 31, 2010, the Veteran's service-connected disabilities-either individually or in concert-rendered him unable to obtain or retain substantially gainful employment. If so, the physician should set forth the approximate date upon which the Veteran was rendered unemployable by service-connected disability/ies..

The physician should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

9.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claims for increased rating and/or for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

12.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issues identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


